Citation Nr: 0328770	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1986 and from November 1987 to October 1989.

This case initially came before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)-
which, among other things, denied a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).

The veteran testified before a local RO hearing officer in 
February 2000.  In November 2000, and again in February 2003, 
the Board remanded the case to the RO for further 
development.  The Board noted the veteran had both 
nonservice-connected mental conditions and service-connected 
physical conditions, which he claimed rendered him 
unemployable.

Also, in September 2002, the Board found that a 20 percent 
rating was warranted for the traumatic arthritis portion of 
the veteran's left knee disability, but that a rating higher 
than 20 percent was not warranted for the subluxation and 
status post release of the left patella.  That decision also 
assigned a separate 10 percent rating for a left knee scar 
and granted service connection for a right knee disability 
and for the aggravation of pain in the lumbar spine above and 
beyond any pre-existing low back pathology.  In October 2002, 
the veteran was notified of the September 2002 decision 
granting service connection and assigning a 10 percent rating 
to his right knee and an additional 10 percent rating for the 
degree of disability in his low back over and above the pre-
existing level.  

A September 2003 Written Brief Presentation suggest an 
informal claim for an increased rating or a notice of 
disagreement (NOD) to the September 2002 decision assigning a 
10 percent rating for the low back and denying an even higher 
rating than was assigned for the left knee.  If a veteran 
first files a claim for a TDIU and later files a claim for an 
increased rating (IR), the IR claim is inextricably 
intertwined with the TDIU claim, as the IR could have an 
effect on the outcome of the TDIU claim.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).  But since these additional 
IR claims have not yet been developed for appellate review by 
the Board, and the Board is remanding the TDIU claim, they 
are referred to the RO for the appropriate action and 
clarification.  

The September 2003 Written Brief Presentation also appears to 
express disagreement with the denial of service connection 
for a depressive disorder secondary to the already service-
connected disabilities.  However, the issue of whether this 
is a timely NOD to the April 2002 rating decision denying 
this claim, or a petition that new and material evidence has 
been received to reopen it, also has not been developed for 
Board review.  So this claim is referred to the RO, too.


REMAND

A claim for a TDIU arises when a veteran alleges that he is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  The rating is 
total and is granted when the veteran's schedular rating for 
his or her service-connected disabilities is less than 100 
percent.  Employment handicap caused by conditions that are 
not service connected cannot be used to show entitlement to a 
TDIU.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  
But the Board is still required to decide, without regard to 
the nonservice-connected disabilities or the veteran's age, 
whether his service-connected disabilities are sufficiently 
incapacitating as to render him unemployable.  Pratt v. 
Derwinski, 3 Vet. App. 269 (1992).  So in theory, he may be 
unemployable as a result of both service-related and 
nonservice-related factors, but only the handicap 
attributable to the service-related factors can support the 
claim for a TDIU.

The veteran's current combined rating, with the bilateral 
factor, is 60 percent.  Although this rating is the sum total 
of all of his disabilities, because the disabilities are all 
orthopedic, they constitute one disability for purposes of 
38 C.F.R. § 4.16(a).  



The veteran underwent a VA compensation and pension 
examination in April 2003 and a Social and Industrial Survey 
evaluation in May 2003.  But a preliminary review of those 
reports indicates that further clarification of the findings 
is necessary.  38 C.F.R. § 4.2.  Specifically, the April 2003 
examiner stated that she was not qualified to opine on the 
level of the veteran's disability arising from orthopedic 
sources, or what effect they might have on his ability to 
work.  She also suggested that additional diagnostic testing 
may be indicated to differentiate the probable etiological 
causes of the veteran's depressive disorder.  

VA must obtain an examination which includes an opinion on 
what effect the appellant's service-connected disabilities 
have on his or her ability to work.  Colayong v. West, 12 
Vet. App. 524 (1999).

Note also that, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for other reasons, the RO should take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Inform the veteran that if he fails 
to report to a VA compensation or pension 
examination, his claim for a TDIU may be 
denied.  38 C.F.R. § 3.655.  

2.  Schedule the veteran for a General 
Medical VA compensation and pension 
examination.  Send the claims file (c-
file) to the examiner for a review of 
the veteran's pertinent medical history, 
including a copy of this remand.

a) Ask that the diagnostic 
verification of cannabis suggested 
in April 2003 also be scheduled at 
this time, and for the examiner to 
indicate whether there is any 
clinical significance of the 
decreased T4 with normal TSH on the 
veteran's labs 
(i.e., hypothyroidism, Euthyroid 
Sick Syndrome, other factors)?  He 
claims to be hypothyroid.

b) Also ask the VA examiner to 
indicate whether the veteran's 
current service-connected 
disabilities render him unemployable 
(i.e., incapable of securing and 
maintaining substantially gainful 
employment), irrespective of other 
conditions that are not service 
connected.

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim continues to be denied, send 
the veteran a supplemental statement of 
the case and give him time to respond 
before returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



